OPINION — AG — QUESTION(1): "THE OKLAHOMA STATE PERSONNEL BOARD RESPECTIVELY REQUESTS THE OPINION OF THE AG RELATIVE TO THE QUALIFICATIONS OF THE ADMINISTRATOR OF THE OKLAHOMA SECURITIES COMMISSION AS SET FORTH IN 71 Ohio St. 1961 9 [71-9], WHEREIN IT IS STATED THAT SAID ADMINISTRATOR, AMONG OTHER STATED QUALIFICATIONS, SHALL BE `RESIDENT TAXPAYER OF OKLAHOMA'. IN ORDER FOR THIS AGENCY TO LEGALLY ACCEPT OR REJECT APPLICATION BEING RECEIVED FOR THIS POSITION FROM `OUT OF STATE' RESIDENTS, WE MUST KNOW WHETHER OR NOT HIS RESTRICTIONS APPLIES ONLY TO THE TIME OF APPOINTMENT OR AT THE TIME OF THE APPLICATION?" — SEE OPINION, QUESTION(2): "WHAT CONDITIONS MUST BE FULFILLED FOR INDIVIDUAL TO BECOME A `RESIDENT TAXPAYER OF OKLAHOMA' WITHIN THE MEANING OF THE STATUTE IN QUESTION?" — SEE OPINION CITE: 74 Ohio St. 1961 802 [74-802], 74 Ohio St. 1961 803 [74-803], 71 Ohio St. 1961 8 [71-8], 71 Ohio St. 1961 9 [71-9] (FRED HANSEN)